EXHIBIT 10.17 Commercial Holding AG Credit Line Agreement – June 30, 2010 Amendment Effective June 30, 2010, Commercial Holding, AG agrees that interest on the outstanding principal balance of $850,000, as well as any future advances shall accrue at the rate of 10% per annum. Interest shall be paid quarterly with the first payment being due and payable on October 1, 2010. The payoff date for the $850,000 balance as well as all accrued interest shall be December 31, 2012. Agreed to this 30th day of June 2010 by and between: Tom Grissom Commercial Holding, AG By: Printed Name Jeffrey L. Schultz, CEO Secured Financial Network, Inc. By: Printed Name
